PER CURIAM.
Generally exclusionary clauses in an insurance policy are construed strictly against the issuer of the policy. National Automobile Insurance Association v. Brumit, 98 So.2d 830 (Fla.1957); United States Sugar Corporation v. Nationwide Mutual Insurance Company, 475 So.2d 1350 (Fla. 2d DCA 1985); Tropical Park, Inc. v. United States Fidelity and Guaranty Company, 357 So.2d 253 (Fla. 3d DCA 1978); General Accident Fire & Life Assurance Corporation, Ltd. v. Kellin, 391 So.2d 305 (Fla. 4th DCA 1980); George v. Stone, 260 So.2d 258 (Fla. 4th DCA 1972). The exclusionary clause involved in the instant case reads as follows:
“This insurance does not apply:
(b) to bodily injury or property damage arising out of the ownership, maintenance, operation, use, loading or unloading of
(1) any automobile or aircraft owned or operated by or rented or loaned to any Insured, or
(2) any other automobile or aircraft operated by any person in the course of his employment by any Insured:
but this exclusion does not apply to the parking of an automobile on premises owned by, rented to or controlled by the named insured or the ways immediately adjoining, if such automobile is not owned by or rented or loaned to any Insured;”
The trial court, in entering a summary judgment for the insurance company, held as a matter of law that a “tow truck” was within the terms of this exclusionary clause. We disagree. It does not appear that the term “automobile” will encompass a commercial vehicle, such as a “tow truck”, and second, if there is any ambiguity in the policy as to the particular exclusionary provision, ambiguity is construed against the company. Fireman’s Fund Insurance Company v. Vordermeier, 415 So.2d 1347 (Fla. 4th DCA 1982); Collins v. Royal Globe Insurance Company, 368 So.2d 941 (Fla. 4th DCA 1979); Hartford Accident and Indemnity Company v. Phelps, 294 So.2d 362 (Fla. 1st DCA 1974). Therefore, the summary judgment under review is hereby reversed and the matter returned to the trial court for further proceedings.
REVERSED AND REMANDED WITH DIRECTIONS.